Citation Nr: 0805335	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  93-15 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for a claimed left 
ankle disorder.  

2.  Entitlement to service connection for cardiac arrhythmia, 
claimed as secondary to the service-connected hypertension 
and depression.  

3.  Entitlement to service connection for a claimed headache 
disorder.  

4.  Entitlement to service connection for a claimed eating 
disorder.  

5.  Entitlement to service connection for claimed 
polyarthritis.  

6.  Entitlement to service connection for a claimed eye 
disorder.  

7.  Entitlement to service connection for epididymitis 
claimed as secondary to the service-connected prostatitis.  

8.  Entitlement to service connection for a claimed memory 
loss.  

9.  Entitlement to service connection for a claimed sleep 
disorder.  

10.  Entitlement to an effective date earlier than July 25, 
1996 for the grant of service connection for an acquired 
psychiatric disorder, claimed as depression and memory loss.  

11.  Entitlement to an effective date earlier than July 25, 
1996 for the grant of service connection for a left hip 
disability.  

12.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected left hip disability.  

13.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected bursitis of the left shoulder.  

14.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected thoracic spine strain.  

15.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected dysthymic disorder.  

16.  Entitlement to a rating in excess of 30 percent for the 
service-connected gastroesophageal reflux disease (GERD).  

17.  Entitlement to an effective date earlier than November 
7, 1996 for the assignment of a 30 percent rating for the 
service-connected GERD (previously rated as hiatal hernia and 
also claimed as prepyloric antritis, duodenitis, and duodenal 
diverticulum).  

18.  Entitlement to an effective date earlier than November 
7, 1996 for the assignment of a 30 percent rating for the 
service-connected vertigo.  

19.  Entitlement to an effective dated earlier than March 14, 
1996 for the assignment of a 20 percent rating for the 
service-connected right shoulder bursitis.  

20.  Entitlement to an effective date earlier than November 
15, 1999 for the assignment of a total compensation rating 
based on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from June 1971 to 
June 1991.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a number of rating decisions by the RO 
in Montgomery, Alabama.  

In the interest of clarity, the Board has identified the 
rating decisions on appeal in the discussions of the 
individual claims.  

During the course of this appeal, a number of claims on 
appeal to the Board have been recharacterized due to changes 
in medical diagnosis and to partial grant of benefits  by the 
RO.  The issues identified on the title page are those that 
have been identified as being before the Board for appellate 
review.  

The veteran testified before the RO's hearing officer in 
November 1996 and October 1999.  

The Board remanded the issues on appeal to the RO in May 
1995, April 1998 and June 2000.  

In November 2003, the Board carefully reviewed the file and 
identified 16 issues that had been presented for the purpose 
of appellate review.  

The Board's action dismissed six of those issues based on a 
finding that the veteran had withdrawn his appeal on those 
issues in writing: (1) increased evaluation for service-
connected chronic nephrolithiasis (kidney stones); (2) 
increased evaluation for service-connected chronic 
prostatitis; (3) increased evaluation for service-connected 
neck pain; (4) increased evaluation for service-connected 
hiatal hernia with reflux; (5) increased evaluation for 
service-connected chronic sinusitis; and (6) increased 
evaluation for service-connected right thigh pain.  

The Board also found that the veteran had previously 
withdrawn the appeals of service connection for esophagitis 
and residuals of tonsillitis and increased ratings for the 
service-connected left and right knee disability and 
hemorrhoids.  

The Board's November 2003 action remanded the remaining ten 
issues to the RO for further development: (1) an earlier 
effective date for the assignment of a TDIU rating; (2) 
service connection for a left hip disorder; (3) service 
connection for a left ankle disorder; (4) service connection 
for epididymitis; (5) service connection for cardiac 
arrhythmia; (6) service connection for prepyloric antritis; 
(7) service connection for headaches; (8) service connection 
for an acquired psychiatric disorder; (9) service connection 
for a sleep disorder; and (10) service connection for an 
eating disorder.  

In its November 2003 action, the Board also remanded eight 
additional issues for issuance of a Statement of the Case, 
per Manlincon v. West, 12 Vet. App. 238, 240-241 (1999): (1) 
an earlier effective date for the assignment of a 20 percent 
rating for the service-connected right shoulder bursitis; (2) 
an earlier effective date for the assignment of a 30 percent 
rating for the service-connected vertigo; (3) service 
connection for an eye disorder; (4) an initial evaluation in 
excess of 10 percent for the service-connected thoracic spine 
strain; (5) an initial evaluation in excess of 10 percent for 
the service-connected bursitis of the left shoulder; (6) 
service connection for duodenitis; (7) service connection for 
duodenal diverticulum; and, (8) service connection for 
polyarthritis.   The RO issued the requisite SOC in January 
2004, and the veteran filed a substantive appeal in April 
2004.  

Subsequent to the November 2003 decision/remand, the RO 
issued a rating decision in March 2005 granting an increased 
evaluation (from 10 percent to 30 percent) for service-
connected GERD (to include the previously-claimed hiatal 
hernia, prepyloric antritis, duodenitis, and duodenal 
diverticulum) effective on November 7, 1996.  

The same rating decision granted service connection for 
dysthymic disorder and sleep disorder, with a rating of 10 
percent, and for degenerative joint disease of the left hip, 
with a rating of 10 percent, both effective on July 25, 1996.  
The veteran filed a timely appeal regarding both the 
effective dates and the ratings, and those issues are 
accordingly added to those that were already before the 
Board.  

The issues involving higher, initial evaluations for the 
service-connected left hip disability, dysthymic disorder, 
thoracic spine disability and GERD and the issue of service 
connection for cardiac arrhythmia are addressed in the REMAND 
portion of this document and are being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  

VA will notify the veteran when further action on his part is 
required as to these still pending matters.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  The veteran is diagnosed with tendonitis of the left 
ankle, but a competent and uncontroverted medical opinion 
states that there is no relationship between that a current 
condition and any event or incident of his military service.  

3.  The veteran has a history of headaches; there is no 
medical evidence showing a causal relationship between a 
current headache disorder and any event or incident of his 
active service or any service-connected disability.  

4.  There is no competent evidence to show that the veteran 
currently has a diagnosed eating disorder.  

5.  The veteran currently is service connected for arthritis 
in the left hip; there is no evidence of arthritis of any 
other joint or polyarthritis due to any event or incident of 
his period of active service.  

6.  There is no competent evidence that the veteran currently 
has a diagnosed acquired eye disorder.  

7.  The veteran's current epididymitis is shown to be 
secondary to his service-connected prostatitis, but does 
constitute a separate disability for compensation purposes.  

8.  The veteran's symptoms of memory loss and sleep loss are 
shown to be manifestations of the service-connected dysthymic 
disorder; a separately ratable disability manifested by 
memory loss or sleep loss is not demonstrated.  

9.  The veteran is not shown to have filed a formal or 
informal claim of service connection for an acquired 
psychiatric disorder or for a left hip disorder prior to July 
25, 1996.  

10.  For the period of the appeal, the service-connected left 
shoulder condition is shown to have been productive of a 
disability picture that more nearly approximated that of an 
inability to raise his left arm above shoulder level but more 
than midway between the side and the shoulder, although with 
pain.  

11.  Prior to November 7, 1996, the service-connected 
GERD/hiatal hernia is not shown to have been productive of a 
disability picture manifested by persistently recurrent 
epigastric distress with dysphagia, pyrosis and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, but not productive of considerable impairment of 
health.  

12.  The decision of the Board promulgated in June 2000 
evaluated the service-connected vertigo as 30 percent 
disabling, effective beginning on November 7, 1996 and 
evaluated the service-connected right shoulder bursitis as 20 
percent disabling, effective on March 14, 1996; the veteran 
did not file a timely appeal.  

13.  The veteran has not asserted, and the evidence does not 
show, that the Board's decision in June 2000 regarding the 
effective dates assigned to the ratings for the service-
connected right shoulder bursitis and vertigo involved clear 
and unmistakable error.  

14.  The veteran is shown to have been gainfully employed 
until November 15, 1999.  




CONCLUSIONS OF LAW

1.  The veteran does not have a left ankle disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).  

2.  The veteran does not have a disability manifested by 
headaches due to disease or injury that was incurred in or 
aggravated by his military service or that is proximately due 
to or the result of service-connected disability.  38 
U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310(a) 
(2007).  

3.  The veteran does not have a disability manifested by an 
eating disorder due to disease or injury that was incurred in 
or aggravated by his active service.  38 U.S.C.A. §§ 1101, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).  
 
4.  The veteran does not have a disability manifested by 
polyarthritis due to disease or injury that was incurred in 
or aggravated by his active service.  38 U.S.C.A. §§ 1101, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).  

5.  The veteran does not have a disability manifested by an 
acquired eye disorder due to disease or injury that was 
incurred in or aggravated by his active service.  38 U.S.C.A. 
§§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).  

6.  The claim for the assignment of a separate disability 
rating for the epididymitis, currently evaluated with the 
service-connected prostatitis is denied.  38 U.S.C.A. 
§§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310(a), 4.115(b) 
including Diagnostic Code (DC) 7527 (2007).  
 
7.  The claim for a separate disability rating for memory 
loss, currently evaluated with the service-connected 
dysthymic disorder is denied.  38 U.S.C.A. §§ 1101, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.310(a), 4.130 including 
General Rating Formula for Mental Disorders (2007).  

8.  The claim of service connection for sleep impairment, 
currently evaluated with the service-connected dysthymic 
disorder is denied.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 4.130 including General Rating Formula for 
Mental Disorders (2007).  

9.  An effective date earlier than July 25, 1996, the date of 
claim, for the grant of service connection for an acquired 
psychiatric disorder, claimed as depression and memory loss, 
may not be assigned.  38 U.S.C.A. §§ 5107, 5110(a) (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.400 (2007).  

10.  An effective date earlier than July 25, 1996, the date 
of claim, for the grant of service connection for a left hip 
disorder may not be assigned.  38 U.S.C.A. §§ 5107, 5110(a) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.400 (2007).  

11.  The criteria for the assignment of an initial, increased 
rating of 20 percent for the service-connected bursitis of 
the left shoulder are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.20, 4.71a including DC 5019-5201 (2007).  

12.  The criteria for the assignment of a rating of 30 
percent for the service-connected GERD/hiatal hernia prior to 
November 7, 1996 were not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.20, 4.114 including DC 7346 (2007).  

13.  An effective date earlier than March 14, 1996 for the 
assignment of an evaluation of 20 percent for the service-
connected right shoulder bursitis is precluded as a matter of 
law.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.400 (2007).  

14.  An effective date earlier than November 7, 1996 for the 
assignment of an evaluation of 30 percent for the service-
connected vertigo is precluded as a matter of law.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.400 (2007).  

15.  The criteria for an effective date prior to November 15, 
1999 for an award of a TDIU rating are not met.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.400 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims 
herein decided has been accomplished.  

Most of the rating decisions on appeal were issued prior to 
the enactment of VCAA.  

In May 2004, during the pendency of this appeal, the RO sent 
the veteran a letter listing the 18 issues then on appeal.  
The letter advising the veteran that to establish service 
connection, the evidence must show an injury in service or a 
disease that began in or was made worse during military 
service, or an event causing an injury or disease; a current 
physical or mental disability; and, a relationship between 
the current disability and an injury, disease or event in 
service.  

The same letter advised the veteran that in order to 
establish entitlement to increased rating for a disability 
already service connected, the evidence must show that the 
disability had become more severe.  

Finally, the letter advised the veteran of the criteria for 
entitlement to a TDIU rating and the evidence required to 
establish entitlement to an earlier effective date for a TDIU 
rating.  

The veteran had ample opportunity to respond prior to the 
issuance of the Supplemental Statement of the Case (SSOC) in 
February 2006.  The Board accordingly finds that the veteran 
has received notice of the elements required to support his 
claim, and that he was been afforded ample opportunity to 
submit such information and evidence prior to readjudication 
by the RO.  

In May 2004 letter advising the veteran that VA is 
responsible for getting relevant records held by any Federal 
agency, to include military records, Social Security 
Administration records, and records from VA and other 
Government agencies.  

The letter also advised the veteran that that VA would make 
reasonable efforts to obtain relevant records from non-
Federal agencies and entities if authorized by the veteran to 
do so.  

The May 2004 letter also specifically advised the veteran, 
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  

The Board finds that the May 2004 letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were not 
provided to the veteran until after the rating decision.  
This is logical, since the rating decision was issued prior 
to the enactment of VCAA.  However, the Board finds that the 
lack of full pre-adjudication notice in this appeal has not, 
in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded opportunity to submit such information and/or 
evidence prior to the issuance of the SSOC.  

Neither in response to the documents cited hereinabove, nor 
at any other point during the pendency of this appeal, has 
the veteran informed the RO of the existence of any 
evidence-in addition to that noted below-that needs to be 
obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  

A March 2006 letter advised the veteran of the fourth and 
fifth Dingess elements (degree of disability, and effective 
date pertaining to the disability.  There is accordingly, 
there is no possibility of prejudice under the notice 
requirements of Dingess/Hartman in regard to the claim for 
service connection.  

Dingess/Hartman also held that in rating cases a claimant 
must be informed of the rating formulae for all possible 
schedular ratings for an applicable rating criterion.  

The RO notified the veteran of all applicable rating formulae 
in the various SOCs and SSOCs, which suffices for Dingess.  

As noted in more detail hereinbelow, in adjudicating the 
claims for higher rating the Board has considered the 
possibility that different ratings may be assigned for 
different time periods.  See Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007).  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service treatment record (STR) is on file, as 
are medical records from those VA and non-VA medical 
providers that the veteran identified as having relevant 
records.  The veteran's complete Social Security 
Administration (SSA) disability file is also of record.  

The veteran has not identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having additional records that should be 
obtained before the appeal is adjudicated by the Board.  

The veteran has been afforded appropriate VA medical 
examinations addressing the claims herein decided (the 
Board's action below remands two of the claims on appeal - 
secondary service connection for cardiac arrhythmia and 
evaluation of thoracic spine disorder - because medical 
evidence is inadequate and examination is required).  

The veteran does not contend, and the file does not show, 
that further examination is required for any of the claims 
decided hereinbelow.  The Board accordingly finds no reason 
to remand for further examination.  

The veteran has also been afforded two hearings before the 
RO's hearing officer.  He has been advised of his right to 
appear and offer testimony at a hearing before the Board but 
he has not requested such a hearing.  

Finally, the Board notes that, given that a TDIU rating has 
already been assigned in this case, VA has meaningfully 
addressed the overall severity of the veteran's various 
service-connected disabilities in light of his ability to 
work and perform daily activities of life.  This generally 
would obviate any requirement on the part of VA to address 
the extent to which any service-connected disability impairs 
his employability at this point.  

To the extent that the action taken hereinbelow is favorable 
to the veteran as to the matter of an increased, initial 
rating for the service-connected left shoulder disability, 
any notice defect must be considered to have been harmless 
because it did not affect the basic fairness of the 
adjudication process.  

The veteran clearly was made aware of what was necessary to 
substantiate that claim for increase in that his rating would 
be based on the degree of functional loss involving a minor 
extremity demonstrated by the competent evidence of record.  
This rating approach clearly would not require VA to 
specifically notify the veteran that he should provide 
evidence of how the service-connected left shoulder 
disability might disrupt his daily activities.  

The extensive development already taken in this case, in the 
Board's opinion, would also serve to cure any possible notice 
defect because of the cumulative and substantive nature of 
the action taken by the RO and Board to assist the veteran.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

A.  Entitlement to service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered of disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
military service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself in service (or within the 
presumptive period under 38 C.F.R. § 3.307) and the veteran 
currently has the same condition; or (2) a disease manifests 
itself in service (or within the presumptive period) but is 
not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  


Service connection for a left ankle disorder

The RO denied service connection for a left ankle disorder in 
a rating decision dated in January 2001.  

The veteran's STR shows no reference to a left ankle 
disorder.  The veteran twisted his right ankle (not left 
ankle) in December 1989.  He complained of radiating 
bilateral ankle pain in September 1990; the clinical 
impression was spondylolithesis of the spine and possible 
phlebitis.  The veteran's retirement physical examination in 
April 1991 is silent in regard to any current ankle disorder.  

The veteran's original claim for service connection in 
September 1991 requested compensation benefits for a right 
ankle condition, but not for a left ankle condition.  

The file includes a VA general medical examination in May 
1992 (showing mild varicosities around both ankles), a VA 
neurological examination in October 1995 (showing no current 
ankle disorder), a VA examination of the joints in March 1996 
(showing history of polyarthralgia of all joints), a medical 
examination in January 1998 by the Neuro and Spine Institute 
of Walton Regional Hospital (showing normal range of motion 
of the ankle), and a VA examination of the joints in December 
1998 (showing arthralgia of the ankles with disproportionate 
pain).  The X-ray studies of the ankle during the period were 
normal.  

Symptom-based diagnoses such as myalgia and arthralgia are 
not considered to be diagnosed conditions for compensation 
purposes.  See VBA All-Stations Letter 98-17 (02/26/98).  
Thus, there is nothing in the records above showing a left 
ankle disorder on which a claim for compensation could be 
based.  

During the veteran's hearing before a hearing officer in 
October 1999, he complained that his claim for bilateral 
ankle pain had strictly been evaluated on the basis of an 
orthopedic disorder (range of motion), whereas he intended to 
also assert pain due to vascular problems extending to the 
ankles.  The Board finds in this regard that the medical 
evidence does not show the presence of a separate and 
distinct vascular disability involving the left ankle.  

The veteran had a VA medical examination in February 2004 and 
complained of chronic ankle pain since twisting his left 
ankle during service.  The examiner reviewed the file and 
confirmed that there was no evidence in STR of a left ankle 
injury in service.  

An examination of the left ankle showed tenderness but full 
range of motion.  The X-ray studies revealed no osseous 
articular or soft tissue abnormalities.  The examiner 
diagnosed mild tendonitis of the left ankle with functional 
loss due to mild pain and stated an opinion that the left 
ankle tendonitis was not related to the military.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  

Based on review of the evidence above, the Board finds that 
the veteran is diagnosed with left ankle tendonitis; 
accordingly, the first element of service connection (medical 
evidence of a claimed disability) is met.  

However, a veteran seeking disability benefits must establish 
not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In this case, the competent and uncontroverted medical 
opinion of record states that the veteran's left ankle 
tendonitis is not related to military service.  This opinion 
is consistent with the STR and with the absence of complaint 
of a left ankle disorder for many years after discharge from 
service.  

The Board, accordingly, finds that the criteria for service 
connection for a left ankle disorder are not met, and that 
the claim must be denied.  


Service connection for headaches

The RO denied service connection for headaches in a rating 
decision dated in January 2001.  

The veteran's STR shows complaints of daily headaches for 
years, variously attributed to sinus (the veteran is 
separately service-connected for sinusitis) and to 
hypertension (the veteran is separately service-connected for 
hypertension).  

A neurology consultation in November 1982 resulted in a 
clinical impression of chronic muscle contraction vascular 
headaches.  An optometry clinic note in January 1985 ruled 
out headaches as eye related.  

The veteran's retirement physical examination in April 1991 
shows a neurological evaluation of "normal."  

The veteran's original claim of service connection in 
September 1991 did not cite headaches.  The veteran had a VA 
general medical examination in May 1992 that was silent in 
regard to headaches, chronic or otherwise.  

The treatment records from Dr. DHA show complaints of 
headaches in July 1994.  A limited neurologic examination did 
not disclose a neurologic etiology for the headaches.  

Subsequent clinical notes from Dr. DHA through January 1997 
show impressions of headache as one of several ongoing health 
problems (others were hypertension, inguinal hernia, and 
peptic ulcer as continuing problems, but there is nothing in 
the treatment notes regarding the etiology of the headaches).  

The veteran had a VA neurological examination in October 1995 
when there was no complaint of headaches and no findings of a 
current neurological disorder consistent with headaches.  

The file includes a medical examination in January 1998 by 
the Neuro and Spine Institute of Walton Regional Hospital.  
The veteran complained of having sinus headaches, tension 
headaches, and headaches due to shoulder pain radiating to 
the neck.  The report does not provide an etiology of the 
reported headaches.  

The operative records from the Neuro-Spinal Institute in 
March 1998 show treatment for chronic pain associated with 
tension headaches.  

The veteran subsequently had a VA psychiatric examination, by 
a psychologist, in April 2004 when he reported having 
headaches every other day without a precipitating stress 
factor; the veteran attributed the headaches to his cervical 
spine (neck) disorder.  The psychologist stated an opinion 
that there was no evidence of tension headaches.  

The veteran had a VA examination of the cervical spine in 
December 2006 when the examiner noted a history of dull ache 
migrating up to the occipital area, precipitating headaches.  

Service connection may be granted for migraine headaches as a 
neurological disorder.  See 38 C.F.R. § 4.124(a), DC 8100.  
However, there is no evidence that the veteran has headaches 
that are neurological in origin, or that he had chronic 
neurologic headaches at the time of discharge from service.  

Similarly, subjective report of headaches may be compensated 
as a residual of brain disease due to trauma.  See 38 C.F.R. 
§ 4.124(a), DC 8045.  However, there is no evidence of record 
of any head trauma during service.  

To the extent that the veteran's headaches may arguably be 
related to service-connected sinusitis, compensation is based 
on incapacitating episodes due inter alia to headaches; see 
38 C.F.R. § 4.97, DC 6510 to 6514.  Sinus headaches, if any, 
are accordingly being compensated under the appropriate DC.  

The Board has considered the veteran's contention that his 
headaches are secondary to his service-connected cervical 
spine disorder.  However, lay persons are not competent to 
opine as to medical etiology or render medical opinions.  
Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 
(1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).   
There is no medical opinion of record showing that headaches 
are caused or aggravated by the service-connected cervical 
spine disorder.  

Finally, to the extent that the veteran has chronic or 
recurrent headaches of an undetermined etiology, a layperson 
is competent to testify in regard to the onset and continuity 
of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

However, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not constitute a 
disability for which service connection can be granted.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In this case, as the current evidentiary record does not show 
that the veteran has a separate and distinct headache 
disability for which service connection can be granted on a 
primary or secondary basis, the Board finds that the claim 
must be denied.  


Service connection for an eating disorder

The RO denied service connection for an eating disorder in a 
rating decision dated in January 2001.  

The veteran's STR shows no reference to an eating disorder.  
The original claim of service connection in September 1991 
did not cite an eating disorder.  

The veteran had a VA general medical examination in May 1992 
when the examiner did not suspect any current psychiatric 
disorder, including an eating disorder.  In fact, there is no 
competent evidence of a diagnosed eating disorder in the 
claims folder.  

The veteran had a VA psychiatric examination, by a 
psychologist, in April 2004 when he reported that he tended 
to eat too much.  The psychologist conducted a thorough 
examination of the veteran and stated an opinion that there 
was no evidence of an eating disorder.  

Congress specifically limits entitlement to service-connected 
disease or injury where such cases have resulted in a 
disability, and in the absence of a proof of present 
disability there can be no claim.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

Eating disorders - anorexia nervosa and bulimia nervosa - are 
compensated under the General Rating Formula for Mental 
Disorders.  See 38 C.F.R. § 4.130, DC 9520 and 9521.   There 
is no medical evidence or lay evidence that the veteran has 
ever had either of those disorders.  

As there is no evidence of an eating disorder during or after 
service, the Board finds that the first element for service 
connection (evidence of a current disability) is not met.  
Accordingly, the clam must be denied.  



Service connection for polyarthritis

The Board in unable to find a rating decision in which the RO 
denied service connection for polyarthritis.   The RO issued 
a rating decision in August 1992 that denied service 
connection for right foot and ankle pain claimed as 
arthritis, which might be the derivation for the issue on 
appeal.  

The veterans' STR shows a May 1987 note of "history of 
polyarthritis" manifested by current shoulder, back and left 
knee pain.  The retirement physical examination in April 1991 
cited chronic hip and back pain, right shoulder bursitis, 
right triceps tendonitis, and hip malrotation, but did not 
mention arthritis.  

The veteran's original claim of service connection in 
September 1991 requested service connection for arthritis.  

The veteran had a VA general medical examination in May 1992 
during which the examiner made no observation of arthritis.  
The veteran had a number of VA X-ray studies of various 
joints in May 1992, none of which showed arthritis or other 
degenerative changes.  

The veteran had a VA medical examination in October 1995 and 
reported having pain in multiple joints (back, knees, elbows, 
shoulders, thighs, ankles and feet).  The range of motion of 
all joints was normal on examination, and the X-ray studies 
showed no indication of arthritis in any joint.  

The veteran had a VA examination of the joints in March 1996 
when the X-ray studies of the thoracic spine, both knees, 
both elbows, both ankles, and both hands were reported to be 
normal.  The examiner diagnosed polyarthralgia.  

The veteran testified before a hearing officer in November 
1996 to the effect that he deserved service connection for 
polyarthritis because his multiple joint pains had been 
attributed to polyarthritis in a couple of places in his 
medical treatment records.  

The X-ray studies of record show mild degenerative arthritis 
of the left hip (February 1998).  An MRI study showed mild-
to-moderate osteoarthritic changes in the thoracic spine 
(February 1998).  

The veteran had a VA examination of the joints in December 
1998 and complained of having pain in all his joints.  He 
endorsed pain, weakness, stiffness, swelling, heat, redness, 
giving way, locking and lack of endurance in all joints, with 
flare-ups precipitated by weather.  

The X-ray studies of the ankles, elbows, shoulders and feet 
showed no degenerative changes.  The veteran moaned and 
groaned with every movement.  The examiner diagnosed 
arthralgia of the elbows, shoulders and ankles, with 
disproportionate pain.  

The veteran had a VA examination in December 1998 when he 
reported having multiple joint pain and stiffness.  The 
examiner diagnosed osteoarthritis of the spine by history, 
not confirmed by X-ray.  

The Board notes at this point that the only multiple joint 
disorder identified in the file is polyarthralgia.  
"Arthralgia" and "arthritis" are not synonymous.  Symptom-
based diagnoses such as myalgia and arthralgia are not 
considered to be diagnosed conditions for compensation 
purposes.  VBA All-Stations Letter 98-17 (02/26/98).  

The only arthritis verified by X-ray examination showed mild 
arthritis of the left hip, for which the veteran is 
specifically service connected and is being duly compensated.  

As noted, in the absence of medical evidence of a current 
disability, there is no claim.  Brammer, supra.  As there is 
no medical evidence of polyarthritis, the Board finds that 
the criteria for service connection are not met, and the 
claim must be denied.  


Service connection for an eye disorder

The RO denied service connection for an eye disorder in a 
rating decision dated in January 2001.  

The veteran's STR shows no reference to an eye disorder.  The 
veteran's retirement physical examination in April 1991 
showed evaluation of the eyes as "normal."  

The original claim of service connection in September 1991 
did not cite an eye disorder.  The veteran had a VA general 
medical examination in May 1992 during which the eyes were 
normal on examination (right eye 20/20, left eye 20/13, 
pupils equal and reactive to light, and fundi apparently 
normal).  

The treatment records from the Lyster Army Hospital include a 
March 1994 notation showing that the veteran complained of 
having fuzzy vision in the left eye.  The clinician 
prescribed new reading glasses.  

The veteran presented to the Lyster Army Hospital in February 
1995 again complaining of blurry vision.  The clinician 
planned to prescribe for distance vision.  

The veteran had a VA medical examination in October 1995 and 
made no mention of any current eye disorder, nor did the 
examiner note a current eye disorder on examination.  

The veteran had a VA general medical examination in November 
1999 when his extraocular movements were unremarkable, pupils 
were equal and reactive to light, and visual acuity was 20/40 
in the left eye and 20/30 in the right eye.  The veteran 
reported using reading glasses.  

Refractive error is not a disease or injury for which service 
connection can be granted.  See 38 C.F.R. § 3.303(c).  

In summary, there is no evidence of record of an acquired eye 
disorder during or after military service.  As noted, in the 
absence of medical evidence of a current disorder, there is 
no claim.  Brammer, supra.  

The Board, accordingly, finds that the criteria of service 
connection for an eye disorder are not met, and the claim 
must be denied.  


Service connection for epididymitis

Historically, the Board's action in April 1998 observed that 
the veteran had submitted a new claim of service connection 
for epididymitis inter alia in May and June 1996 and referred 
the claim to the RO for adjudication.  

The RO subsequently issued a rating decision in February 2000 
that denied service connection for epididymitis as secondary 
to service-connected nephrolithiasis.  

However, a VA medical opinion in January 2006 (issued by a 
physician who had examined the veteran in February 2004 and 
diagnosed epididymitis) stated that the epididymitis was at 
least as likely as not related to the service-connected 
prostatitis.  

The RO thereupon issued a rating decision in February 2006 
incorporating the epididymitis into the service-connected 
prostatitis.  The rating decision continued the 20 percent 
rating for the disability, now characterized as prostatitis 
with chronic left epididymitis.  

When service connection is established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a); Harder v. 
Brown, 5 Vet. App. 183, 187-89 (1993).  

When the primary service-connected condition and the 
secondary service-connected condition(s) are rated under 
different rating criteria, they are characterized as separate 
service-connected disabilities; otherwise, they are 
characterized as a single disability.  

Prostatitis is rated under the criteria of 38 C.F.R. 
§ 4.115(b), Diagnostic Code (DC) 7527 (prostate gland 
injuries or infections).  DC 7527 directs that prostate 
disorders are rated a voiding dysfunction or as urinary tract 
infection (UTI), whichever is predominant.  This veteran's 
prostatitis has historically been rated as a voiding 
dysfunction, since there is no evidence of UTI.  

Epididymitis is rated under the criteria of 38 C.F.R. 
§ 4.115(b) as a UTI, unless associated with tubercular 
infection.  Thus, the veteran's prostatitis and epididymitis 
are basically compensated under the same rating criteria.  

As noted, when the primary service-connected condition and 
the secondary service-connected condition(s) are rated under 
the same rating criteria, they are characterized as a single 
disability.  

Accordingly, the Board finds that a separate disability 
rating for the service-connected epididymitis is not 
warranted.  


Service connection for memory loss

The RO issued a rating decision in February 2000 that denied 
service connection for dysthymic disorder, claimed as 
depression with memory loss.   However, a subsequent rating 
decision in March 2005 granted service connection for 
dysthymic disorder, claimed as depression with memory loss.  

The veteran asserts that service connection is warranted for 
a disability manifested by memory loss.  His original claim 
for disability benefits in September 1991 did not include any 
claim for memory loss.  

The veteran's STR shows neurological consultation for 
reported memory loss in May 1981.  Neurological examination 
was normal, and the veteran was referred for psychiatric 
evaluation (not of record).  

In February 1986, a physician with Doctors' Center Medical 
Specialties stated that there was no documented neurological 
abnormality revealed by extensive diagnostics and that the 
veteran's memory loss could be due to underlying anxiousness 
rather than to an organic abnormality.  

The veteran's retirement physical examination in April 1991 
noted short-term memory deficit; psychiatric evaluation was 
"normal."  

The veteran had a VA general medical examination in May 1992 
when the examiner did not suspect any current psychiatric 
disorder, including memory loss.  The veteran also had a VA 
medical examination in October 1995 when there is no 
reference to any current psychiatric disorder, including 
memory loss.  

The veteran submitted a claim of service connection for 
depression in July 1996 and a claim specifically of service 
connection for memory loss in August 1999.  

During the veteran's hearing testimony in October 1999, he 
stated that his memory loss and depression were both 
documented during service and that doctors had informed him 
that the memory loss was in fact due to depression.  
Accordingly, the veteran considered the two claimed disorders 
to be intertwined.  

The veteran was examined by a non-VA psychologist in January 
2001.  The psychologist administered the Wechsler Memory 
Scale and determined that the data showed overall low 
average-to-borderline levels of memory impairment.  The 
psychologist's provisional diagnosis was that of dementia 
with mild short-term memory deficits.  

However, the veteran was subsequently examined by a VA 
psychologist in April 2004 who found the long-term memory to 
be intact and short-term memory to be good.  The VA 
psychologist diagnosed dysthymic disorder.  

Memory loss is compensated under the General Rating Formula 
for Mental Disorders.  See 38 C.F.R. § 4.130.   Accordingly, 
the veteran's compensation for service-connected dysthymia 
incorporates any disabling manifestation attributable to 
memory loss.  

As noted, when the primary service-connected condition and 
the secondary service-connected condition(s) are rated under 
the same rating criteria, they are characterized as a single 
disability.  

Accordingly, the Board finds that a separate disability 
rating for the service-connected memory loss is not 
warranted.  


Service connection for sleep disorder

The RO denied service connection for a sleep disorder in a 
rating decision in January 2001.  

The veteran's STR shows no indication of a sleep disorder 
during military service.  

The treatment notes from Dr. DES show a complaint of fatigue 
and trouble sleeping in August-September 1997.  The clinical 
impression in September 1997 was that of "sleep disorder."  

The veteran was subsequently examined by a VA psychologist in 
April 2004, when he reported having insomnia and difficulty 
going to sleep and staying asleep.  The psychologist 
diagnosed dysthymic disorder, and opined that the veteran's 
sleeping problem was related to the dysthymic disorder.  

Sleep disorder is compensated under the General Rating 
Formula for Mental Disorders.  See 38 C.F.R. § 4.130.   
Accordingly, the veteran's compensation for service-connected 
dysthymia incorporates secondary sleep loss.  

As noted, when the primary service-connected condition and 
the secondary service-connected condition(s) are rated under 
the same rating criteria, they are characterized as a single 
disability.  

Accordingly, the Board finds that the service connected for a 
separate disability manifested by a sleep disorder is not 
warranted.  


B.  Earlier effective date for service connection

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  

Unless specifically provided otherwise, the effective date of 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefore."  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2007) 
(emphasis added).  

The pertinent implementing regulation provides that for 
direct service connection the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within 1 year of 
separation.  

Otherwise, the effective date is the date of the receipt of 
the claim or the date the entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2) (2007) (emphasis added).  

Specific to claims received after a final disallowance, the 
effective date of service connection is the date of receipt 
of the new claim or the date the entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(q)(ii) (emphasis added).  

In brief, the veteran asserts that his effective date of the 
grant of service connection for these assorted disabilities 
should be the day after his retirement from active duty 
because all of the disabilities became clinically manifest 
during his extensive period of military service.  




Effective date earlier than July 25, 1996 for service 
connection for an acquired psychiatric disorder  

Historically, the RO issued a rating decision in February 
2000 that denied service connection for dysthymic disorder 
claimed as depression with memory loss.  However, a 
subsequent rating decision in March 2005 granted service 
connection for dysthymic disorder, claimed as depression with 
memory loss (also claimed as a sleep disorder) effective on 
July 25, 1996 because that was the date when the veteran's 
claim was received.  

The veteran's original claim for disability benefits in 
September 1991 does not include any claimed psychiatric 
disorder.  

The veteran's STR shows occasional reference to anxiety, 
nervousness and depression.  The veteran was treated for 
situation depression in August-September 1988 (living 
unaccompanied in Germany, worried about his father's health 
and worried about his own health).  The veteran's retirement 
physical in April 1991 showed psychiatric evaluation as 
"normal."  

The veteran had a VA general medical examination in May 1992 
when the examiner did not suspect any current psychiatric 
disorder, including sleep disorder or memory loss.  The 
veteran also had a VA medical examination in October 1995 
when there was no reference to any current psychiatric 
disorder, including sleep disorder or memory loss.  

During the veteran's hearing testimony in October 1999, he 
related that he had been identified with depression in 
service but had not received psychiatric treatment during 
service or after discharge.  He believed that his depressive 
symptoms were due to his service-connected health issues.  

The veteran had a VA psychiatric examination in October 1999 
when the examiner diagnosed dysthymic disorder, improved by 
medication.  Under the heading Axis III (general medical 
conditions), the VA examiner noted limited motion of the 
dorsal (thoracic) spine, tinnitus, hypertensive vascular 
disease, labyrinthitis, a condition of the skeletal system, 
hiatal hernia, vertigo, nephritis and prostatitis (all of 
which are service-connected disorders).  Under the heading on 
Axis IV (psychological and environmental problems) the 
examiner listed the threat of job loss and medical problems, 
especially vertigo, as psychosocial stressors.  

The veteran had another VA psychiatric examination in April 
2004.  The examiner again diagnosed dysthymic disorder, and 
stated an opinion that the veteran's depression documented in 
STR had evolved into the dysthymic disorder that was first 
diagnosed in 1999 and continued until the present.  

The evidence of record shows that the veteran's dysthymic 
disorder as likely as not began in service as depression.  
However, there is nothing in the veteran's file that shows a 
formal or informal claim of service connection for a 
psychiatric disorder prior to July 1996, and the veteran in 
this regard does not asserted that he filed an earlier claim.  

As noted, the effective date of award based on an original 
claim for service connection shall not be earlier than the 
date of receipt of application therefore.  38 U.S.C.A. 
§ 5110(a).  Accordingly, the Board finds that an effective 
date earlier than July 1996 may not be assigned for service 
connection for an acquired psychiatric disorder under the 
law.  


Effective date earlier than July 25, 1996 for service 
connection for a left hip disorder  

Historically, the RO issued a rating decision in February 
2000 denying service connection for a left hip disorder.  A 
subsequent rating decision in March 2005 granted service 
connection for degenerative joint disease of the left hip, 
effective on July 25, 1996 because that was the date the 
veteran's claim was received.  

STR includes the veteran's retirement physical examination in 
April 1991 showing chronic hip/back pain and also showing hip 
malrotation.  The separation physical examination notes 
treatment for bilateral hip bursitis.  

The veteran's original claim for disability benefits in 
September 1991 does not include any claimed hip disorder.  

The veteran had a VA general medical examination in May 1992 
and reported having low back pain that had been attributed 
during service to hip malrotation.  The examiner did not 
diagnose a hip disorder.  

The veteran had a VA medical examination in October 1995 when 
he reported having multiple joint pain (back, knees, elbows, 
shoulders, thighs, ankles and feet) without citing the hips.  
The examiner made no observations regarding a current hip 
disorder.  

Similarly, a VA examination of the joints in March 1996 
identified his complaints of multiple joint pains (lower back 
and interscapular back, knees, elbows, shoulders, thighs, 
ankles and feet) without specific reference to the hips.  The 
examiner again made no observations about a current hip 
disorder, but diagnosed polyarthralgia for the other joints.  

The veteran had a VA examination of the joints in December 
1996 in which he complained of pain in the shoulders and 
elbows.  There is no mention in the examination report of a 
current hip disorder.  

The veteran had a VA examination in February 2004 when the 
examiner diagnosed minimal degenerative joint disease of the 
left hip joint with functional loss due to mild pain.  The 
examiner stated an opinion that the current hip disorder was 
related to the bursitis that was noted during military 
service; accordingly, the RO granted service connection 
effective on the date that his claim was received.  

There is nothing in the veteran's file that shows a formal or 
informal claim for service connection for a psychiatric 
disorder prior to July 1996, and the veteran has not asserted 
that he filed an earlier claim.  

As noted, the effective date of award based on an original 
claim for service connection shall not be earlier than the 
date of receipt of application therefore.  38 U.S.C.A. 
§ 5110(a).  

Accordingly, the Board finds that an effective date earlier 
than July 1996 may not be assigned for service connection for 
a left hip disorder, and the claim for earlier effective date 
must be denied.  


C.  Evaluation of service-connected left shoulder disability

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

The Board also acknowledges that a claimant may experience 
multiple distinct degrees of disability from the time an 
increased rating claim was filed until the time a decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following section is 
accordingly undertaken with consideration of the possibility 
that different ratings may be assigned for different time 
periods.  

The RO's rating decision of August 2002 granted service 
connection for left shoulder bursitis and assigned a 10 
percent rating effective on July 1, 1991.  Given the nature 
of claims for initial evaluation, the Board has considered 
all evidence of severity since July 1, 1991.  

The veteran's left shoulder bursitis is rated under the 
criteria of 38 C.F.R. § 4.71a, DC 5019 (bursitis).  DC 5019 
in turn predicates rating on range of motion of the affected 
joint.  Limitation of motion of the arm and shoulder are 
rated under the criteria of DC 5201.  

DC 5201 distinguishes between the major (dominant) and minor 
(non-dominant) arm.  The medical evidence shows that the 
veteran is right handed, so his left shoulder disorder is 
rated under the criteria for the minor arm.  

The rating criteria for the minor side are as follows.

A rating of 20 percent is assigned for limitation at shoulder 
level or midway between the side and shoulder level.  

A rating of 30 percent is assigned for limitation to 25 
degrees from the side.  

In addition, VA must consider the effect of pain and weakness 
when rating a service-connected disability on the basis of 
limitation of range of motion.  DeLuca v. Brown, 8 Vet. App. 
202 (1995), discussing 38 C.F.R. §§ 4.40 and 4.45.  

Functional loss due to pain or weakness must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  38 C.F.R. § 4.40.  

The rating schedule does not provide a separate rating for 
pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  However, 
by analogy, painful motion of a major joint or groups caused 
by degenerative arthritis is deemed to be limited motion and 
entitled to a minimum 10 percent rating, per joint, combined 
under DC 5003, even though there is no actual limitation of 
motion.  VAOPGCPREC  09-98 (August 14, 1998), citing 
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  

The veteran had a VA general medical examination in May 1992 
when the examiner made no comment regarding the left shoulder 
although he reported painful movement of the right shoulder.  

The X-ray studies of the left shoulder in August 1993 at the 
Lyster Army Hospital showed no acute osseous findings; there 
was minimal prominence of the left acromioclavicular (AC) 
joint, but this was not felt to be abnormally prominent given 
the veteran's age.  

In November 1993, the veteran presented to the Lyster Army 
Hospital complaining of a painful knot in the left 
shoulder/left neck area.  The clinician's impression was that 
of possible supraclavicular muscle strain (SMS) of the upper 
back/left shoulder, although previous treatment had suspected 
a sclerotic fat pod.  

The veteran had a VA medical examination in October 1995 and 
reported having pain in multiple joints.  His range of motion 
of all joints was normal on examination, except the right 
shoulder.  VA X-ray studies of the shoulders in October 1995 
were normal.  ANA, rheumatoid factor, uric acid, and 
sedimentation rate of both shoulders was normal.  

The veteran had a VA examination of the joints in March 1996 
and reported pain and grinding in both shoulders.  The 
examiner found no joint swelling, deformity or instability.  
His range of motion of the left shoulder was that of forward 
flexion to 180 degrees (normal) and abduction to 150 degrees 
(180 degrees is normal).  

The veteran testified in November 1996 to the effect that he 
had pain and impingement of motion in the left shoulder.  

The veteran had a VA examination of the joints in December 
1996 and complained of having pain in the shoulders, right 
worse than left.  He was observed to have difficulty 
undressing for examination due to painful motion.  

On examination, there was no swelling or deformity.  His 
range of motion for the shoulders was that of flexion and 
abduction to 90 degrees each (180 degrees is normal for 
each), external rotation to 20 degrees and internal rotation 
to 30 degrees (90 degrees is normal for each), with pain at 
all ranges tested, bilaterally.  The X-ray studies of the 
shoulders were normal, ANA was normal, and rheumatoid factor 
was negative.  The examiner's diagnosis was that of chronic 
bursitis of the shoulders, bilaterally.  

The file includes a medical examination in January 1998 by 
the Neuro and Spine Institute of Walton Regional Hospital.  
The veteran complained of having shoulder pain radiating to 
the neck and producing headaches.  

The veteran's range of motion of the left shoulder was that 
of abduction to 110 degrees, anterior rotation to 120 
degrees, and posterior rotation to 80 degrees.  The examiner 
diagnosed bursitis of the shoulders.  

The veteran had a VA examination of the joints in December 
1998 and complained of having pain in all his joints.  There 
was objective evidence of painful motion but no edema, 
effusion, instability, weakness, tenderness, redness, heat or 
abnormal movement on examination.  

The range of motion of the left shoulder was that of forward 
flexion to 84 degrees and abduction to 81 degrees (180 
degrees is normal for each); external rotation was to 43 
degrees and internal rotation was to 41 degrees (90 degrees 
is normal for each).  The X-ray studies of the shoulders were 
normal.  The veteran complained of having severe pain with 
each motion.  The examiner diagnosed arthralgia of the 
shoulders, with disproportionate pain.  

During the veteran's testimony in October 1999, he reported 
that his bilateral shoulder pain sometimes made it difficult 
to perform motions such as brushing his hair, dressing, or 
performing other motions requiring twisting, turning or 
lifting.  He had never been advised of having nonunion or 
malunion of the clavicle or scapula.  

The VA X-ray studies of the left shoulder in September 2000 
and July 2002 were normal.  

The veteran had a VA medical examination in July 2002 and 
reported having left shoulder pain beginning in the 1980's 
with no history of trauma and associated with movement of the 
shoulder.  The veteran demonstrated much pain on moving the 
left shoulder, as it approached 90 degrees.  

There was a positive impingement sign at 90 degrees.  The 
veteran was able to go past 90 degrees on abduction and 
forward flexion with demonstration of pain.  When the painful 
area was traversed, the veteran was able to extend to 
approximately 170 degrees in flexion and abduction.  
Adduction was to approximately 50 degrees.  External and 
internal rotation was to 80 degrees.  

There were no apparent areas of atrophy, and there was some 
subacromial tenderness.  The X-ray studies of the left 
shoulder revealed no bone or joint abnormality, although 
there was some narrowing of the joint consistent with the 
veteran's age.  

The examiner opined that he was currently experiencing a 
moderate degree of disability as a result of the left 
shoulder, which could represent some impingement of the 
rotator cuff.  

A careful review of the medical evidence shows that, from 
July 1991 to December 1998, the veteran was able to raise his 
left arm to shoulder level (90 degrees), with pain.  

Additionally, the VA examination in December 1998 showed that 
the veteran to have had limitation of motion less than 
shoulder level (90 degrees) but greater than midway from the 
side (25 degrees).  

Accordingly, the Board finds that the service-connected left 
shoulder disability picture is shown to have produced a level 
of functional loss due to pain that more nearly approximates 
that of limitation of motions at shoulder level for the 
entire period of the appeal.  

Thus, the veteran is entitled to a rating of 20 percent for 
the service-connected left shoulder disability for this 
period.  A higher (30 percent) rating is not warranted 
because the veteran was able to achieve motion to at least 
midway between the side and the shoulder even with the 
presence of pain.  

The Board therefore finds that a rating of 20 percent, but 
not more, for the service-connected left shoulder disability 
is warranted in this case.  


D.  Entitlement to an earlier effective date of rating

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. 
§ 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper 
v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.  



Effective date of rating for GERD (30 percent)

The disability current characterized as GERD by history was 
earlier rated as hiatal hernia, and also incorporates earlier 
claims for service connection for prepyloric antritis, 
duodenitis, and duodenal diverticulum.  

The veteran's original claim in September 1991 requested 
service connection for hiatal hernia and for a stomach 
condition.  

Historically, the RO's rating decision in June 1992 granted 
service connection for hiatal hernia and assigned a 
noncompensable (no percent) rating effective on July 1, 1991.  
The veteran filed a timely NOD in September 1992.  

The RO subsequently increased the initial rating to 10 
percent by a rating decision in April 1996, but as a rating 
higher than 10 percent was available the veteran's appeal for 
higher initial rating remained active on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

As noted by the decision of the Board in November 2003, the 
veteran subsequently withdrew his appeal in regard to the 
initial rating in a July 2002 letter.  Accordingly, that 
initial rating is final.  See 38 C.F.R. § 20.302.  

The RO's rating decision in March 2005 assigned a 30 percent 
rating for the service-connected GERD (previously rated as 
hiatal hernia) effective on November 7, 1996, because that 
was the date the claim was received.  The veteran filed a 
timely appeal regarding the effective date assigned.  

Accordingly, the March 2005 rating decision is not final, and 
the Board may consider the issue of an earlier effective date 
for the 30 percent rating.  See Rudd v. Nicholson, 20 Vet. 
App. 296 (2006).  

Given the nature of claims for increased rating, the Board 
has considered the veteran's symptoms since November 1995, 
one year before the claim for increase was received.  

The service-connected GERD (previously rated as hiatal 
hernia) is rated under the provisions of 38 C.F.R. § 4.114, 
DC 7346 (hiatal hernia).  The rating criteria are as follows.

A rating of 60 percent is assigned with symptoms of pain, 
vomiting, material weight loss and hematemesis or melana with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  

A rating of 30 percent is assigned with persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  

A rating of 10 percent is assigned with two or more of the 
symptoms for the 30 percent evaluation with less severity.  

The veteran had a VA examination of the esophagus in March 
1996 and reported a history of epigastric discomfort for 
which he would take over-the-counter nostrums.  A computed 
tomography (CT) scan with contrast was unremarkable.  

On examination, the veteran had normal bowel sounds with no 
tenderness, masses or organomegaly.  The veteran reported 
having intermittent gastric distress and not strictly 
watching his diet.  

There was no history of anemia, motility disturbance, or 
obstruction, but positive history of reflux esophagitis.  The 
examiner diagnosed history of hiatal hernia with reflux.  

The veteran testified in November 1996 to the effect that 
hiatal hernia currently caused him problems with reflux to 
the point where he would have to re-swallow food two or three 
times, including during conversations with others.  He also 
stated that the reflux caused pain down the left shoulder and 
also caused sleep problems because he could not be recumbent.  
He reported taking over-the-counter medications.  

Thereafter, the RO issued a rating decision in March 2005 
assigning a 30 percent rating for GERD (previously rated as 
hiatal hernia) effective on November 7, 1996.  

Based on the evidence, the Board finds that the criteria for 
the assignment of a 30 percent rating were not met prior to 
November 7, 1996.  

Specifically, the evidence does not show persistently 
recurrent epigastric distress with dysphagia, pyrosis and 
regurgitation, accompanied by substernal or arm or shoulder 
pain productive of considerable impairment of health during 
the period in question.  

The veteran testified to his symptoms that made it difficult 
for him to sleep.  A layperson is competent to testify in 
regard to the onset and continuity of symptomatology.  Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 
Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 
466 (1991).  

Even affording the veteran full credence to his reported 
symptoms, there is no evidence that his GERD/hiatal hernia 
caused a "considerable impairment of health" prior to 
November 2006 as required for the 30 percent rating.  The 
evidence fully supports continuation of the 10 percent rating 
- two or more of the symptoms of the higher rating, but to a 
less severe degree.  

Accordingly, the Board finds that, prior to November 7, 1996 
the service-connected GERD/hiatal hernia disability picture 
did not meet the criteria for a rating higher than 10 percent 
in this case.  

As such, the claim for an effective date for the assignment 
of a 30 percent rating earlier than November 7, 1996 must be 
denied.  



Effective dates of rating for right shoulder (20 percent) and 
vertigo (30 percent)

At issue is entitlement to an effective dated earlier than 
March 14, 1996 for the assignment of a 20 percent rating for 
the service-connected right shoulder bursitis and effective 
date prior to November 7, 1996 for the 30 percent rating for 
service-connected vertigo.  

A June 2000 decision of the Board specifically granted a 
rating of 20 percent for right shoulder bursitis effective on 
March 14, 1996, and a rating of 30 percent for vertigo 
effective on November 7, 1996.  

Thereafter, the RO issued a July 2000 rating decision that 
implemented the decision by assigned an increased rating of 
20 percent (formerly 10 percent) for the service-connected 
right shoulder bursitis effective on March 14, 1996 and an 
increased rating of 30 percent (formerly 10 percent) for 
vertigo effective on November 7, 1996.  

The veteran filed an NOD to the RO in September 2000 
regarding the effective date of the evaluation for right 
shoulder bursitis and an NOD to the RO in March 2001 
regarding the effective date for the evaluation of the 
service-connected vertigo.  

However, the Board's decision regarding both the rating and 
the effective date for these two disabilities is final.  
38 C.F.R. § 20.1100.  There is no indication of record that 
the veteran filed a request for reconsideration with the 
Board or an appeal of the decision with the U.S. Court of 
Appeals for Veterans Claims.  

Once a decision that establishes an effective date becomes 
final, the only way that such a decision can be revised is if 
it contains clear and unmistakable error (CUE).  Rudd v. 
Nicholson, 20 Vet. App. 296 (2006) (holding that any other 
result would vitiate the rule of finality).  

In this case the veteran has not asserted, and the file does 
not show, that there was CUE in the decision of the Board in 
June 2000.  

There are no freestanding claims for an earlier effective 
date of a rating; and, when such a freestanding claim is 
raised, the Board must dismiss the appeal, as the Board is 
without legal standing to adjudicate an effective date claim 
on a basis other than CUE.  Rudd, 20 Vet. App. at 299-300.  

Accordingly, the appeals for earlier effective dates for the 
ratings assigned to service-connected right shoulder bursitis 
and service-connected vertigo must be dismissed.  


E.  Entitlement to an earlier effective date for a TDIU 
rating

The veteran contends that he is entitled to an effective date 
for a TDIU rating prior to November 15, 1999, and that in 
fact he should have been granted a TDIU rating immediately 
following his separation from active service.  

Historically, the veteran's formal claim for a TDIU rating 
was received in April 1999.   The RO granted a TDIU rating 
effective on November 15, 1999, because that was the last day 
the veteran was employed, per the determination of the SSA 
and per correspondence from the veteran's last employer.  

The veteran contends inter alia that he would have filed a 
formal claim for a TDIU rating at the time of his separation 
from service had he known that such a benefit was available 
and that VA should have so advised him at the time.  He also 
asserts that employment after his discharge from service was 
not "gainful" because he felt economically compelled to 
work even though he was too disabled to do so effectively.  

The claim for a TDIU rating is, in essence, a claim for an 
increased rating.  Norris v. West, 12 Vet. App. 413, 420 
(1999).   Accordingly, the effective date rules for increased 
compensation apply to a TDIU claim.  Hurd v. West, 13 Vet. 
App. 449 (2000).  

As noted, the effective date of an award of increased 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred, if application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 
C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.  

Since the veteran's formal claim for a TDIU rating was 
received in April 1999, VA may examine the evidence for one 
year prior to the application (in this case, from April 1998) 
unless there was a claim for a TDIU prior to that date.  

Once a veteran:  (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA 
must consider whether the veteran is entitled to a TDIU 
rating.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001); VAOPGCPREC 12-2001 (July 6, 2001).  

The Board has carefully reviewed the claims file, which 
includes numerous lengthy letters from the veteran to VA.  
The Board finds nothing prior to April 1999 that could be 
construed to be an informal claim for a TDIU rating.  All 
communications received by VA, including correspondence from 
the veteran and medical treatment records, indicated that the 
veteran was gainfully employed during the period.  

The Board has also considered the veteran's assertion that he 
did not submit a formal claim for a TDIU rating prior to 
April 1999 because he was unaware that such a benefit 
existed, and his complaint that this was a breach of VA's 
duty to assist.  

The Board notes that VA's duty to assist attaches to the 
investigation of all possible in-service causes of a 
disability, including those unknown to the veteran.  
Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000).  
However, there is nothing in the duty to assist - 
particularly during the period prior to enactment of VCAA, as 
here - that requires VA to advise a claimant of theories of 
entitlement that are neither asserted in the claim nor 
apparent from review of the record.  

Further, a careful review of the file does not disclose that 
the RO had any reason to suspect that the veteran was other 
than gainfully employed during the period in question.  

Accordingly, the Board's consideration of the evidence must 
begin not earlier than April 1998, one year prior to receipt 
of the veteran's claim.  

The evidence of record shows that the veteran was employed 
from April 1998 to November 1999 by Geneva County (Alabama) 
Commission in solid waste management.  The veteran asserts in 
essence that such employment was not gainful.  

For the purpose of establishing entitlement to a TDIU rating, 
marginal employment is not considered gainful employment.  
Marginal employment is generally deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  See 
38 C.F.R. § 4.16.  

According to the U.S. Census Bureau's Housing and Household 
Economics Statistics Division, the poverty threshold for one 
person under 65 years of age was $8,480.00 in 1998 and 
$8,667.00 in 1999.  

The veteran's W-2 Wage and Tax Statements show that the 
veteran's salary from Geneva County was $16,606.00 in 1998 
and $17,138.79 in 1999, substantially over the poverty 
threshold.  

However, marginal employment may also be held to exist, on a 
facts-found basis, when earned annual income exceeds the 
poverty threshold.  Consideration shall be given in all 
claims to the nature of the employment and the reason for 
termination.  See 38 C.F.R. § 4.16.  
 
The Board has therefore reviewed, at length, the veteran's 
contentions that his employment prior to November 1999 was 
marginal rather than gainful, as per his correspondence to VA 
and his testimony before a hearing officer.  

The veteran has submitted timesheets in support of his 
contention that his employment prior to November 1999 was 
arguably part-time rather than full-time due to absences 
caused by his service-connected disabilities.  

The timesheets show the veteran actually worked the following 
hours per week during the period April 1, 1998 through 
January 6, 1999: 30 hours; 33.5 hours; 30 hours; 36.75 hours; 
30 hours; 30 hours; 40.5 hours; 17 hours (one day holiday, 
one day sick leave); 36.75 hours; 32 hours; 29 hours; 23.25 
hours; 29.17 hours; 16 hours (one day holiday, one day sick 
leave); 31.67 hours; 32 hours; 30.5 hours; 30 hours; 25 
hours; 43 hours; 28 hours (one day sick leave); 36 hours; 
32.83 hours (one day holiday); 39 hours; 16 hours; 34.5 
hours; 33.5 hours; 28.5 hours (one day sick leave); 38.35 
hours; 37 hours; 51.25 hours; 53 hours; 55.5 hours; 49 hours; 
31.83 hours; 39.75 hours; 45 hours; 30.25 hours (one day sick 
leave); 27 hours; 32 hours.

The timesheets show that the veteran actually worked the 
following hours per week during the period January 1 through 
September 11, 1999: 16 hours; 42 hours; 40 hours; 40 hours; 
48 hours; 48 hours; 40 hours; 40 hours; 40 hours; 39.75 
hours; 40 hours; 36.5 hours; 32 hours (one day sick leave); 
32 hours (one day sick leave); 32 hours  (one day sick 
leave); 33 hours (one day sick leave); 40 hours; 33.5 hours; 
32 hours; 40 hours; 40 hours; 23 hours (one day holiday, one 
day safety day); 40 hours; 40 hours; 14 hours (three days off 
for compensatory time); 40 hours; 30 hours (one day holiday); 
40 hours; 40 hours; 40 hours; 40 hours; 40 hours; three weeks 
vacation; 35 hours (one day sick leave); 40 hours; 34.75 
hours (one day sick leave); 40 hours; 24 hours (one day sick 
leave, one day holiday).  

Finally, the timesheets show that the nature of the veteran's 
employment included his delivering solid waste containers, 
which further involved him in working with contractors and 
temporary hires and in designing a GPS system for customer 
locating.   

The Board finds that the totality of the evidence - hours 
worked, salary, and responsibilities - are indicative of 
gainful, rather than marginal, employment.  The veteran 
consistently worked more than 30 hours in the average week, 
had a position of responsibility, and had a salary nearly 
twice that of the poverty level.  

There is accordingly no basis under which the Board can 
consider the veteran's employment prior to November 1999 as 
anything other than gainful.  

For a veteran to prevail on a total rating claim, the record 
must reflect some factor that takes the claimant's case 
outside the norm, since a high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment; the question is whether the claimant is 
capable of performing the physical and mental acts required 
for employment, not whether the claimant can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In this case, the record clearly shows that until November 
15, 1999, the veteran was capable of performing the physical 
and mental acts required for gainful employment, and in fact 
had such gainful employment. 

In summary, the evidence shows that the veteran was gainfully 
employed during the period under review (prior to November 
1999).  The Board therefore finds that the claim for earlier 
effective date for the TDIU rating must be denied.  



ORDER

Service connection for a claimed left ankle disorder is 
denied.  

Service connection for a claimed headache disorder is denied.  

Service connection for a claimed eating disorder is denied.  

Service connection for claimed polyarthritis is denied.  

Service connection for a claimed acquired eye disorder is 
denied.  

Separate service connection for epididymitis, currently 
evaluated with the service-connected prostatitis, is denied.  

Separate service connection for memory loss, currently 
evaluated with the service-connected dysthymic disorder, is 
denied.  

Separate service connection for a sleep disorder, currently 
evaluated with the service-connected dysthymic disorder, is 
denied.  

An effective date earlier than July 25, 1996 for the grant of 
service connection for an acquired psychiatric disorder, 
claimed as depression and memory loss, is denied.  

An effective date earlier than July 25, 1996 for service 
connection for a left hip disorder is denied.  

An increased, initial rating of 20 percent for the service-
connected bursitis of the left shoulder is granted, subject 
to the regulations controlling disbursement of VA monetary 
benefits.  

An effective date earlier than November 7, 1996 for a 30 
percent rating for the service-connected GERD/hiatal hernia 
is denied.  

The appeal for an effective date earlier than March 14, 1996 
for the assignment of a 20 percent evaluation for the 
service-connected right shoulder bursitis is dismissed.  

The appeal for an effective date earlier than November 7, 
1996 for a 30 percent evaluation for the service-connected 
vertigo is dismissed.  

An effective date earlier than November 15, 1999 for grant of 
a TDIU rating is denied.  



REMAND

Claim for increased ratings: service-connected GERD, 
dysthymic disorder, and left hip disorder

The RO's rating decision in March 2005 granted an increased 
evaluation for service-connected GERD effective on November 
7, 1996.  The same rating decision granted service connection 
for dysthymic disorder and for degenerative joint disease of 
the left hip, both effective on July 25, 1996.  

The veteran's NOD in April 2005 disagreed with the effective 
dates but not the assigned ratings.  The RO accordingly 
issued an SOC in October 2005 that addressed the effective 
dates only.  

Thereafter, the veteran filed a letter in November 2005 that 
expressed disagreement with the effective dates and also with 
the assigned ratings.  

The November 2005 letter accordingly is a Substantive Appeal 
regarding the effective dates (adjudicated in the Board's 
action above) and an NOD regarding the ratings assigned (not 
on appeal to the Board at this point).  

In order to comply with due process requirements, a remand is 
in order for the RO to prepare an SOC on the issues of 
increased evaluations for those disabilities.  See Manlincon, 
12 Vet. App. at 240-241; Godfrey v. Brown, 7 Vet. App. 398 
(1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  

Thereafter, the RO should return the claim to the Board only 
if the veteran perfects his appeal in a timely manner.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In 
re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) 
(holding that if the claims file does not contain a notice of 
disagreement, a statement of the case, and a substantive 
appeal the Board is not required, and in fact has no 
authority, to decide the claim).  


Claim for increased initial rating for the 
service-connected thoracic spine disability

The RO's rating decision in August 2002 granted service 
connection and assigned an initial rating of 10 percent 
effective on July 1, 1991.  The rating decision, and the SOC 
in January 2004, rated the thoracic spine disability under 
the criteria of 38 C.F.R. § 4.71a, DC 5291 (as in effect 
prior to September 23, 2002).  

The rating criteria for diseases and injuries of the spine 
changed on September 23, 2002 during the course of this 
appeal.  

Where a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies, unless Congress provided otherwise or 
permitted VA to do otherwise, and VA does so.  Marcoux v. 
Brown, 9 Vet. App. 289 (1996); VAOPGCREC 11-97 (Mar. 24, 
1997).  

A review of the file does not show that the RO has 
adjudicated the disability under the new rating criteria or 
that the veteran has been notified of the new rating criteria 
and provided with an opportunity to respond thereto.  

Also, the most recent medical evidence addressing the 
severity of the veteran's thoracic spine disability is a VA 
medical examination in July 2002, more than five years ago.  

The Board accordingly remands this issue to the RO in order 
to notify the veteran of the new rating criteria (effective 
on September 23, 2002), perform appropriate development, 
provide the veteran with a VA medical examination of the 
spine, and thereafter readjudicate the claim under the 
appropriate (old and new) rating criteria.  




Claim for separate service connection for cardiac 
arrhythmia

An RO rating decision in February 2000 denied service 
connection for left ventricular arrhythmia as due to 
hypertension.  

The veteran had a VA examination in February 2004 in which 
the examiner stated that it was not possible to state an 
opinion as to whether the arrhythmia was related to military 
service.  The same VA physician subsequently stated in 
January 2006 and that it was not possible to state whether 
the veteran's cardiac arrhythmia was proximately due to or 
the result of the service-connected hypertension and that the 
case should be referred to a cardiologist for an opinion.  

Subsequently, a VA physician - presumably a cardiologist - 
reviewed the file in April 2006 and recommended diagnostic 
via cardiac event monitor (CEM); if the CEM showed atrial 
arrhythmias it would be easier to find a relationship to 
hypertension.  

The CEM was apparently not performed.  The RO nonetheless 
issued an SSOC continuing the denial of service connection 
because the veteran, citing his private cardiologist, 
characterized his arrhythmias as "ventricular" rather than 
"atrial" in nature and thus less likely to be related to 
hypertension.  

Hearsay medical evidence does not constitute competent 
medical evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995); 
Warren v. Brown, 6 Vet. App. 4 (1993).  ("What a physician 
said, and the layman's account of what he purportedly said, 
filtered through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute medical 
evidence."  Robinette, 8 Vet. App. at 77 (1995)).  

The Board finds at this point that it is necessary to afford 
the veteran an examination by a cardiologist, including CEM 
if necessary, in order to obtain a competent medical opinion 
as to whether or not the veteran's arrhythmia is related to 
his service-connected hypertension.  



Remand instructions

The veteran is hereby advised that failure to report to the 
scheduled examinations may result in denial of the claims.  
See 38 C.F.R. § 3.655.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant or the death of an immediate family member.  

If the veteran fails to report to the scheduled examinations, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examinations 
are to take place.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  

However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with VCAA and its implementing 
regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, these remaining matters are REMANDED to the RO, 
via the AMC, for the following action:

1.  The RO must take the appropriate 
steps to issue the veteran an SOC 
addressing the issues of an initial 
rating in excess of 10 percent for the 
service-connected acquired psychiatric 
disability, an initial rating in excess 
of 10 percent for the service-connected 
left hip disability, and a rating in 
excess of 30 percent for the service-
connected GERD.  This issuance must 
include all relevant laws and 
regulations, and a complete description 
of the veteran's rights and 
responsibilities in perfecting an appeal 
in these matters.  

The SOC should also inform the veteran of 
the rating formulae for all possible 
schedular ratings under the rating 
criteria applicable to the service-
connected disabilities.  See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Thereafter, if the veteran files a 
timely Substantive Appeal on the issues 
above, the RO should undertake any 
indicated development and adjudicate 
any pending claim in light of the 
entire evidentiary record, issue an 
appropriate SSOC, and return the issues 
appealed to the Board for further 
appellate review.  

2.  The RO should also send the veteran 
a letter advising him of the rating 
criteria in effect for his thoracic 
spine disability from September 23, 
2002, and provide the veteran an 
opportunity to submit additional 
evidence in response.  

3.  The veteran should be afforded an 
examination of the spine at an 
appropriate medical facility.  The 
examiner should review the veteran's 
claims file and note that he or she has 
done so.  

The examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

The examiner should record the current 
symptoms of the veteran's thoracic 
spine disorder in terms conforming to 
the applicable rating criteria.  Massey 
v. Brown, 7 Vet. App. 204 (1994).  

If the veteran is found to have 
intervertebral disc syndrome (IVDS) the 
examiner should note whether the 
veteran had any incapacitating episodes 
during a given 12-month period.  

The examiner should note any separately 
ratable neurological disorders that are 
due to or aggravated by the thoracic 
spine disability, and should also note 
any additional limitation of function 
due to pain, weakness, fatigability, or 
incoordination.  

Thereafter, the RO should readjudicate 
the issue of initial evaluation of the 
service-connected thoracic spine 
disability under the appropriate (old 
and new) rating criteria.  If the claim 
is not fully granted, the RO should 
issue an appropriate SSOC and return 
the issue to the Board for further 
appellate review.  

4.  The RO should schedule the veteran 
for a VA examination, by a 
cardiologist.  All appropriate 
diagnostics directed by the examiner, 
to include CEM if indicated, should be 
performed.  

The examiner should review the 
veteran's claims file and note that he 
or she has done so.  The examiner 
should also note the veteran's 
subjective reports and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

Based on examination of the veteran and 
review of the file, the examiner should 
provide an opinion as to whether it is 
at least as likely as not (i.e., 50 
percent or more likely) that the 
veteran's cardiac arrhythmia is caused 
or aggravated by his service-connected 
hypertension.  

If the examiner cannot provide such an 
opinion without resorting to 
speculation, he or she should so state.  
The examiner should provide his or her 
clinical rationale supporting the 
opinions reached.  

5.  Following completion of all of the 
indicated development, the RO should 
readjudicate the issue of service 
connection for cardiac arrhythmia in 
light of the evidence of record.  If 
the claim is not fully granted, the RO 
should issue an appropriate SSOC and 
provide for a reasonable opportunity to 
respond thereto.  

Then, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  No action is 
required of the veteran until he is notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


